UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2009 ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-7615 KIRBY CORPORATION (Exact name of registrant as specified in its charter) Nevada 74-1884980 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 55 Waugh Drive, Suite 1000, Houston, TX 77007 (Address of principal executive offices) (Zip Code) (713) 435-1000 (Registrant’s telephone number, including area code) No Change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filerþAccelerated filer¨Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ The number of shares outstanding of the registrant’s Common Stock, $.10 par value per share, on November 6, 2009 was 53,813,000. 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED BALANCE SHEETS (Unaudited) ASSETS September 30, December 31, 2009 2008 ($ in thousands) Current assets: Cash and cash equivalents $ 39,762 $ 8,647 Accounts receivable: Trade – less allowance for doubtful accounts 133,895 187,210 Other 11,163 12,976 Inventory – finished goods 40,065 48,518 Prepaid expenses and other current assets 13,789 12,163 Deferred income taxes 7,630 9,997 Total current assets 246,304 279,511 Property and equipment 1,778,470 1,655,575 Less accumulated depreciation (694,768 ) (664,643 ) Property and equipment - net 1,083,702 990,932 Goodwill – net 230,774 230,774 Other assets 22,758 24,881 Total assets $ 1,583,538 $ 1,526,098 See accompanying notes to condensed financial statements. 2 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED BALANCE SHEETS (Unaudited) LIABILITIES AND STOCKHOLDERS' EQUITY September 30, December 31, 2009 2008 ($ in thousands) Current liabilities: Current portion of long-term debt $ 362 $ 1,243 Income taxes payable 7,375 4,755 Accounts payable 52,793 78,020 Accrued liabilities 63,962 82,042 Deferred revenues 8,013 7,006 Total current liabilities 132,505 173,066 Long-term debt – less current portion 200,036 246,064 Deferred income taxes 177,516 145,568 Other long-term liabilities 69,361 67,845 Total long-term liabilities 446,913 459,477 Contingencies and commitments — — Equity: Kirby stockholders’ equity: Preferred stock, $1.00 par value per share.Authorized 20,000,000 shares — — Common stock, $.10 par value per share.Authorized 120,000,000 shares, issued 57,337,000 shares 5,734 5,734 Additional paid-in capital 225,925 225,718 Accumulated other comprehensive income – net (49,350 ) (55,047 ) Retained earnings 901,164 804,425 Treasury stock – at cost, 3,504,000 at September 30, 2009 and 3,848,000 at December 31, 2008 (82,645 ) (90,777 ) Total Kirby stockholders’ equity 1,000,828 890,053 Noncontrolling interests 3,292 3,502 Total equity 1,004,120 893,555 Total liabilities and equity $ 1,583,538 $ 1,526,098 See accompanying notes to condensed financial statements. 3 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED STATEMENTS OF EARNINGS (Unaudited) Three months ended September 30, Nine months ended September 30, 2009 2008 2009 2008 ($ in thousands, except per share amounts) Revenues: Marine transportation $ 227,467 $ 286,880 $ 664,394 $ 830,014 Diesel engine services 44,699 67,767 158,176 203,463 Total revenues 272,166 354,647 822,570 1,033,477 Costs and expenses: Costs of sales and operating expenses 157,186 220,875 486,990 649,480 Selling, general and administrative 27,949 36,026 91,493 102,349 Taxes, other than on income 2,989 3,560 9,267 10,548 Depreciation and amortization 24,929 22,420 69,724 67,132 Loss (gain) on disposition of assets (753 ) 166 (1,117 ) (276 ) Total costs and expenses 212,300 283,047 656,357 829,233 Operating income 59,866 71,600 166,213 204,244 Other income (expense) 189 (164 ) 375 (272 ) Interest expense (2,781 ) (3,375 ) (8,387 ) (10,665 ) Earnings before taxes on income 57,274 68,061 158,201 193,307 Provision for taxes on income (21,826 ) (25,932 ) (60,304 ) (73,719 ) Net earnings 35,448 42,129 97,897 119,588 Less:Net earnings attributable to noncontrolling interests (434 ) (351 ) (1,158 ) (829 ) Net earnings attributable to Kirby $ 35,014 $ 41,778 $ 96,739 $ 118,759 Net earnings per share attributable to Kirby common stockholders: Basic $ .65 $ .77 $ 1.80 $ 2.21 Diluted $ .65 $ .77 $ 1.79 $ 2.19 See accompanying notes to condensed financial statements. 4 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended September 30, 2009 2008 ($ in thousands) Cash flows from operating activities: Net earnings $ 97,897 $ 119,588 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 69,724 67,132 Provision for deferred income taxes 31,907 19,226 Amortization of unearned compensation 6,425 7,233 Other (816 ) 1,131 Increase (decrease) in cash flows resulting from changes in operating assets and liabilities: Accounts receivable 54,723 (27,252 ) Other, net (22,759 ) (3,610 ) Net cash provided by operating activities 237,101 183,448 Cash flows from investing activities: Capital expenditures (162,972 ) (141,525 ) Acquisition of business and marine equipment ― (5,436 ) Proceeds from disposition of assets 3,619 1,346 Net cash used in investing activities (159,353 ) (145,615 ) Cash flows from financing activities: Payments on bank credit facilities, net (46,000 ) (27,210 ) Payments on long-term debt, net (928 ) (1,055 ) Proceeds from exercise of stock options 2,056 8,687 Purchase of treasury stock — (25,901 ) Excess tax benefit (expense) from equity compensation plans (393 ) 5,199 Other (1,368 ) (734 ) Net cash used in financing activities (46,633 ) (41,014 ) Increase (decrease) in cash and cash equivalents 31,115 (3,181 ) Cash and cash equivalents, beginning of year 8,647 5,117 Cash and cash equivalents, end of period $ 39,762 $ 1,936 Supplemental disclosures of cash flow information: Cash paid during the period: Interest $ 8,212 $ 10,621 Income taxes $ 26,690 $ 62,901 See accompanying notes to condensed financial statements. 5 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) In the opinion of management, the accompanying unaudited condensed financial statements of Kirby Corporation and consolidated subsidiaries (the “Company”) contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the financial position as of September 30, 2009 and December 31, 2008, and the results of operations for the three months and nine months ended September 30, 2009 and 2008. (1) BASIS FOR PREPARATION OF THE CONDENSED FINANCIAL STATEMENTS The condensed financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Although the Company believes that the disclosures are adequate to make the information presented not misleading, certain information and footnote disclosures, including significant accounting policies normally included in annual financial statements, have been condensed or omitted pursuant to such rules and regulations. It is suggested that these condensed financial statements be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. (2) ACCOUNTING ADOPTIONS In June 2009, the Financial Accounting Standards Board (“FASB”) issued FASB No. 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles, a replacement of FASB Statement No. 162” (“SFAS No. 168”).SFAS No. 168 was effective for interim and annual periods ending after September 15, 2009.Under SFAS No. 168, the FASB Accounting Standards Codification (the “Codification” or “ASC”) became the source of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants.The Codification superseded all existing non-SEC accounting and reporting standards at September 15, 2009.All other nongrandfathered non-SEC accounting literature not included in the Codification has become nonauthoritative.SFAS No. 168 has been incorporated in ASC 105, “Generally Accepted Accounting Principles”.The Company adopted SFAS No. 168 in the third quarter of 2009 with no effect on the Company’s consolidated financial statements but did change the referencing of financial accounting standards. 6 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) (2) ACCOUNTING ADOPTIONS – (CONTINUED) The Company adopted a new accounting standard included in ASC 805, “Business Combinations” (formerly SFAS No. 141(R), “Business Combinations”) for business combinations beginning in the Company’s fiscal year ending December 31, 2009.This standard provides guidance to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial reports about a business combination and its effects.This standard also establishes principles and requirements for how the acquirer recognizes and measures in its financial statements the identifiable assets acquired, liabilities assumed, goodwill acquired and determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination.As the Company completed no business acquisitions in the first nine months of 2009, the adoption as of January 1, 2009 had no effect on the Company’s consolidated financial statements. The Company adopted ASC 810-10-65, “Noncontrolling Interests in Consolidated
